
	

113 HR 5869 IH: Lynnette’s Law
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5869
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make an interstate act to conceal a homicide a Federal offense.
	
	
		1.
			Short titleThis Act may be cited as Lynnette’s Law.2.Concealment of homicideChapter 51 of title 18, United States Code, is amended by adding at the end the following new
			 section:1123.Concealment of homicideAny person who, in violation of section 1111, 1114, 1116, or 1121 of this title, in an interstate
			 act conceals or attempts to conceal a homicide shall be punished by
			 imprisonment for any term of years or for life..
